Name: Commission Regulation (EEC) No 3963/87 of 23 December 1987 extending the Community surveillance of imports of certain products originating in Japan
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade policy;  mechanical engineering
 Date Published: nan

 30 . 12. 87No L 371 /40 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3963/87 of 23 December 1987 extending the Community surveillance of imports of certain products origina ­ ting in Japan HAS ADOPTED THIS REGULATION : Article 1 In the last sentence of Article 5 of Regulation (EEC) No - 653/83, '31 December 1983' is hereby replaced by '31 December 1988 '. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), amended by Regulation (EEC) No 1243/86 (2), and in particular Article 10 ( 1 ) thereof, After consultation within the Committee provided by the abovementioned Regulation, Whereas Commission Regulation (EEC) No 653/83 (3), as last amended by Regulation (EEC) No 4088/86 (4), intro ­ duced until 31 December 1987 Community retrospective surveillance of imports of certain products originating in Japan ; Whereas it is necessary to continue in 1988 retrospective surveillance of the imports of the abovementioned products, originating in Japan ; Whereas the reasons which were the basis for Regulation (EEC) No 653/83 are essentially still valid and conse ­ quently the surveillance arrangements for the products listed in the Annex hereto should be extended, Article 2 The list of NIMEXE codes named in the Annex to Regu ­ lation (EEC) No 653/83 is revised in accordance with the table in the Annex hereto. Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It is applicable from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1987. For the Commission Willy DE CLERCQ Member of the Commission ( ¢) OJ No L 35, 9 . 2 . 1982, p. 1 . I1) OJ No L 113 , 30 . 4 . 1986, p. 1 . (3) OJ No L 77, 23 . 3 . 1983, p. 8 . (4) OJ No L 371 , 31 . 12 . 1986, p . 60 . No L 371 /4130 . 12. 87 Official Journal of the European Communities ANEXO BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Nimexe (1985) NIMEXE-nummer (1985) NIMEXE-Kennziffern (1985) Ã Ã Ã ´Ã ¹Ã ºÃ ±Ã  NIMEXE ( 1985) (Nimexe). Code 1985) Code Nimexe (1985) Codice Nimexe (1985) NIMEXE-code (1985) CÃ ³digo Nimexe (1985) Cdigo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Nimexe (1985) NIMEXE-nummer (1985) NIMEXE-Kennziffern ( 1985) Ã Ã Ã ´Ã ¹Ã ºÃ ±Ã  NIMEXE ( 1985 ) (Nimexe) Code (1985) Code Nimexe (1985) Codice Nimexe (1985) NIMEXE-code (1985) CÃ ³digo Nimexe (1985) 8458 11 10 85.14-4084.45-12 84.45-14 8518 21 90 8518 22 90 8518 29 90ex 8458 11 91 ex 8458 91 10 ex 8458 91 90 85.14-60 8518 40 91 8518 50 90 8518 40 99 84.45-16 ex 8458 1 1 99 ex 8458 91 10 ex 8458 91 90 85.15-45 84.45-36 8528 10 60 8528 20 10ex 8457 20 00 ex 8457 30 00 ex 8459 10 00 ex 8459 31 00 85.15-46 ex 8528 10 71 ex 8528 10 73 ex 8528 10 79 84.45-37 85.15-47 ex 8457 20 00 ex 8457 30 00 ex 8459 10 00 ex 8459 40 10 ex 8528 10 50 ex 8528 10 71 84.45-48 85.15-48 ex 8528 10 50 ex 8528 10 73 85.15-51 ex 8457 10 00 ex 8457 20 00 ex 8457 30 00 ex 8459 10 00 ex 8459 51 00 ex 8459 61 10 ex 8459 61 91 ex 8459 61 99 84.45-51 ex 8457 10 00 ex 8457 20 00 ex 8457 30 00 ex 8459 10 00 ex 8459 21 91 ex 8459 21 99 85.21-10 85.21-11 85.21-12 87.07-21 87.07-24 87.07-25 87.07-27 87.09-59 92.11-20 92.11-91 84.45-64 8528 10 40 ex 8528 10 50 ex 8528 10 79 8540 11 10 8540 1 1 30 8540 11 90 ex 8427 10 10 ex 8427 20 19 ex 8427 10 90 ex 8427 20 90 8711 20 91 8711 20 99 8519 99 10 8521 10 31 8521 10 10 8521 10 39 8528 10 11 8521 10 90 8528 10 19 8521 90 00 8528 10 30 ex 8457 10 00 ex 8457 30 00 ex 8459 21 10 ex 8459 21 91 ex 8459 21 99 ex 8459 31 00 ex 8459 40 10 ex 8459 51 00 ex 8459 61 10 ex 8459 61 91 ex 8459 61 99 ex 8459 70 00 84.45-94 ex 8457 20 OU ex 8457 30 00 8461 90 00 92.11-99